Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                May 17, 2016

The Court of Appeals hereby passes the following order:

A16A1293. MIDDLETON v. THE STATE

      Upon consideration, Appellant’s Motion To Remand Case To Trial Court And
For A Remittitur Of Record in the above-styled case is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                          05/17/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.